Title: From Benjamin Franklin to John Paul Jones, 24 February 1779
From: Franklin, Benjamin
To: Jones, John Paul


Dear Captain,
Passy, Feb. 24. 1779
Mr Alexander call’d here this Morning to deliver a little Message, to be communicated to you, from Lord Selkirk. The Purport was, that his Lordship had written an Answer to your Letter, which Answer, after having been detain’d many Months in the Post Office, had been sent back to him. That as to the Proposition of returning the Plate, if it was made by Order of Congress or any public Body he would accept of it, & endeavour to make suitable Returns for the Favour; but if by a private Person’s Generosity, the Captain’s for Instance, he could by no means receive it. You will now judge whether it is worth while to give yourself any farther Trouble about that matter.
I am, with great Regard Dear Sir Your most obedient humble Servt
B Franklin
 
Addressed: A Monsieur / Monsieur le Capitaine / Jones, au Service des / Etats Unis / a / L’orient
Endorsed: from His Excellency Dr. Franklin Passy Feby. 24th. 1779. recd. L’Orient March 5th. 1779. A 1. 2. 3. 4. 5. follow this agreeably to their dates.
